DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

This office action is in response to the RCE filed on 5/27/2021.
Claims 1, 13, 17, 21, and 22 have been amended.
No additional claims have been cancelled.
Claims 1, 4, 5, 7-10, 13, 16-18, 20-23, and 25 are pending and have been examined.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-10, 13, 16-18, 20-23, and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) 
Claims 1, 13, 17, and 22 each recite the limitations “generating one or more marketing campaign designs using a marketer insights generator” and “modifying, using the sequence based journey attribution model, an existing marketing campaign…” Paragraph [0051] states “At step 340, perform an action based on the contribution of at least one of the customer interactions for the given one of the sequences. The action can be, but is not  limited to, any of the following: forming/outputting a journey attribution model (the  sequence-based journey attribution model); determining a customer segmentation;  generating a conversion rate prediction; generating a data benchmark; generating a  marketing campaign design; defining customer persona; measuring a marketing  department's contribution to the sales pipeline; determining an effect of multiple  marketing campaigns; modifying an existing marketing campaign; and so forth. Thus it appears that there is not support for both actions occurring at the same time as the spec only supports a single action which entails one or the other. As a result such limitations are considered new matter. Applicant can amend the claims, cancel the claims, or specifically point out where such limitations are supported in the specification. The remaining claims are also rejected as each depends from claims 1, 13, 17, and 22.


	Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1, 4, 5, 7-10, 13, 16-18, 20-23, and 25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: The claims are directed to a method (claims 1 and 22), computer program product (non-transitory computer readable medium- claim 13, 25), and system (claim 17). Thus the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 USC 101.
Step 2A prong 1: The claims, when considered both individually and as an ordered combination, are directed to a mental process. That is, with the exception of generic computer implemented steps, there is nothing in the claims themselves that preclude them from being performed by a human, mentally or with pen and paper. A human analog would be able to perform the extracting, measuring, determining, generating, and modifying mentally or with the use of pen and paper. Additionally, when considered individually and as an ordered combination, the claims are directed to certain methods of organizing human activities related to fundamental economic principles or practices, commercial or legal interactions, or managing personal behavior or relationships or interactions between people. The claims are directed to a manner of “quantifying how a set of user marketing touches and responses contributed to a desired outcome, typically revenue or customer satisfaction” (paragraphs [0001] and [0002]). This is a process which embodies advertising, marketing or sales activities or behaviors. The extracting, measuring, and determining steps provide a form of data analysis to determine which steps contributed to an outcome. The generating and modifying steps then use this information to improve the desired advertising outcomes. Therefore the claims are clearly directed to commercial interactions in the form of advertising, marketing or sales activities and behaviors. Further, when considered both individually and as an ordered combination, the claims are directed to mathematical concepts as they embody mathematical relationships, formulas, equations, and calculations. The claims include statistical hypothesis testing and expressly include computing a likelihood ratio test and performance of false discovery rate calculations. The following limitations, when considered both individually and as an ordered combination, are considered as merely descriptive of abstract concepts: 
extracting subsequences from a sequence of a customer journey that includes customer interactions on different channels at different times on different topics, at least some of the customer interactions occurring via a computer processing system: measuring an effectiveness of each of the subsequences based on journey success data, by applying a statistical hypothesis testing approach; determining, a contribution of each of the customer interactions for a given one of the subsequences, by applying a sequence-based journey attribution model; generating one or more marketing campaign designs using a marketer insights generator,  modifying, using the sequence-based journey attribution model, an existing marketing campaign provided over one or more networks responsive to a multiple campaign contribution determination of an effect of a first customer interaction, a last customer interaction, and any significant customer interactions, the significant customer interactions being determined based on contributions thereof being above a threshold contribution amount, wherein said modifying step comprises customizing marketing content for one or more particular users by altering particular marketing content displayed on a display of one or more remote user devices associated with the one or more particular users over the one or more networks, wherein the statistical hypothesis testing approach comprises:  computing a likelihood ratio test (LRT) for each of the subsequences, the output of the LRT being a sequence of p-values; and performing a false discovery rate (FDR) control process by sorting the sequence of p-values by finding a first 
    PNG
    media_image1.png
    33
    37
    media_image1.png
    Greyscale
 such that  
    PNG
    media_image2.png
    41
    79
    media_image2.png
    Greyscale
  where 
    PNG
    media_image1.png
    33
    37
    media_image1.png
    Greyscale
 denote a first p-value, i denotes the rank order in a sorted list of p-values, q denotes a nominal value such that 0 < q < 1, and n denotes a number of null hypotheses, the p-value representing a probability of attributing the output to a certain subsequence; and computing a likelihood ratio test for each of the subsequences, and wherein computing the likelihood ratio test for a given subsequence from among the subsequences comprises determining successful journeys that include the given subsequence and unsuccessful journeys that include the given subsequence.
The dependent claims, when considered both individually and as an ordered combination, merely further limit the abstract idea. The following limitations are considered as merely descriptive of abstract concepts:
Wherein the likelihood ratio test is a logarithm-likelihood ratio test (claim 4); wherein the journey success data comprises (i) a number of the subsequences that include the given subsequence and have contributed to a successful journey, and (ii) a number of the subsequences that include the given subsequence and have led to an unsuccessful journey (claim 5); wherein said determining step comprises determining an attribution of a given customer interaction in a given subsequence using the sequence-based journey attribution model, from among the customer interactions in the subsequences (claim 7); wherein the attribution of the given customer interaction is determined as a difference between a first success rate and a second success rate, the first success rate being a success rate of the given subsequence without an occurrence of the given customer interaction, and the second success rate being a success rate of the given subsequence with the occurrence of the given customer interaction (claim 8); wherein said determining step comprises determining a success rate of a given subsequence from among the subsequences as a ratio between (i) a total number of successful subsequences that include the given subsequence and (ii) a total number of sequences that include the given subsequence (claim 9); further comprising measuring a marketing contribution to a sales pipeline using the sequence-based journey attribution model, the marketing contribution being measured across multiple marketing campaigns (claim 10); wherein said determining step comprises determining a success rate of a given subsequence from among the subsequences as a ratio between (i) a total number of successful subsequences that include the given subsequence and (ii) a total number of sequences that include the given subsequence (claim 16); wherein the statistical hypothesis testing approach comprises computing a likelihood ratio test for each of the subsequences.(claim 18); wherein said determining step comprises determining a success rate of a given subsequence from among the subsequences as a ratio between (i) a total number of successful subsequences that include the given subsequence and (ii) a total number of sequences that include the given subsequence (claim 20); wherein the statistical hypothesis testing approach comprises computing a likelihood ratio test for each of the subsequences (claim 23); 
Step 2A prong 2: This judicial exception is not integrated into a practical application. The claims recite the additional elements of a hardware processor, network, display devices, non-transitory computer readable storage medium having instructions executable by a computer, a distributed cloud configuration including one or more remote user devices and at least one centralized server connected to the one or more computing networks, and databases. The processor, medium, network, display device, distributed cloud configuration, and databases are recited at a high level of generality performing generic computer functions that amount to no more than mere instructions to apply the exception using generic computer components and provide no more than a general linking to a particular technological environment or field of use (i.e. online). The computer merely acts as a tool to implement the abstract idea. Accordingly, when 
Step 2B: The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration into a practical application, the additional elements, when considered both individually and as an ordered combination, of using a processor to perform extracting, measuring, determining, and generating amounts to no more than mere instructions to apply an exception using a generic computer component. The network display, and cloud configuration provide no more than a general link to an online environment. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
Further, at the time of the invention cloud computing was well-understood, routine, and conventional (See https://www.sitepoint.com/nine-cloud-use-cases/ - common use cases of cloud computing including business and scientific data processing- 2011; https://www.businessinsider.com/the-most-popular-cloud-apps-used-at-work-2015-8 - cloud apps used commonly at work – 2015; https://www.globaldots.com/blog/cloud-computing-types-of-cloud - popular cloud services include infrastructure, platform, software and storage – 2013; https://www.businessinsider.com/10-most-important-in-cloud-computing-2013-4 - describes wide and rampant use of cloud computing – 2013; https://www.globaldots.com/blog/how-does-cloud-computing-work - cloud computing taken the world by storm including mass implementation by Google, Microsoft, and Amazon – 2013;)
The dependent claims do not add significantly more as they also perform generic computing activity such as transmitting and receiving data over a network, receiving, processing, and storing data, and automating mental tasks. Claims 4, 5, 7-10, 16, 18, 20, and 23 provide no further additional elements and merely further limit the abstract idea. Claims 4, 9, 16, 18, 20, and 23 merely further define the mathematical procedures, claim 5, 10 further define the data, and claims 7, 8 further limits how the determining of an attribution is done. Claim 21 includes the plurality of databases discussed above. As a result the claims are not patent eligible.

Examiner’s Comment with regard to prior art: Priyadarshan et al (US 2016/0110764) is considered the closest prior art and generally teaches monitoring various steps in an advertising process and evaluating the steps in the process that result in changes to the content to improve conversions. Priyadarshan does not teach the hypothesis testing regarding the analysis of the steps in the advertising process. Wical (US 2016/0225063) teaches performing likelihood ratio tests on different steps in an advertising process to determine which steps were significant with regard to a desired outcome. Farahat (US 2015/0032510) generally teach using log likelihood ratio tests to determine how likely it is that an observed difference is due to statistically significant variance. Chanrashekarapuram et al (US 2015/0066581) generally teaches tracking successful and unsuccessful conversions to improve future conversions. The examiner fids that each limitation in the claims on its own can be found in the prior art, however, the combination of the limitations is not found to be obvious. As a result the prior art rejections have been withdrawn.

Response to Arguments

With regard to the rejection under 35 USC 112(a) the examiner respectfully disagrees. The examiner reads the specification as the one action is being performed can be but is not limited to the list of actions. The wording expressly states "the action" as in singular action. Further applicants claim is performing two actions from the list of actions as noted in the rejection. For the sake of argument, assuming the language provides that only one action is performed, applicant has claimed two actions by generating the marketing campaign design and then modifying an existing campaign. As a result such rejection has been maintained.
The examiner has considered but does not find persuasive applicant's arguments regarding rejections under 35 USC 101. Applicant argues that the examiner has not addressed all the claims. The examiner finds such argument to be incorrect. Each of the claims contains nearly identical limitations and the differences which are the computing elements themselves are addressed with regard to the additional elements analysis.


Applicant's argument with regard to practical application is still not found persuasive. As noted previously, applicant is not claiming some technical process of formatting content to devices. They are merely sending a user a targeted advertisement. Sending a user an ad for Coke instead of an ad for Pepsi does not even come remotely close to providing practical application. There is no improvement what so ever to technology or a technical field. Any alleged improvement is in the targeting process itself which is part of the abstract idea and not in the technical means in which such content is delivered.
Further, the mere inclusion of generic computing components does not provide practical application merely because a human being is not a hardware device. Consistent with the guidance provided by the USPTO and with the case the law, such inclusion of generic computing components does not prevent them from being directed to abstract ideas or in and of themselves provide practical application.
Further, applicant's arguments regarding the interface are not persuasive. Applicant's claims include no mention what so ever of any specific or technical elements of an interface which have been improved in any manner. Applicant is merely displaying ads to a user. Merely displaying content in no way qualifies as an improvement to an interface.


Looking at advertising data and performing statistical analysis would be the same operation with or without a computer as it merely perform the same mathematical operation that a human would do without the computer. Said another way, calculating likelihood ratio tests and false positive analysis is done the same way with or without a computer. As a result such rejections have been maintained.
Further, the argument regarding time sensitivity is irrelevant. Nothing in the claims describes anything related what so ever to time sensitivity or to a technical manner to address it. The claims are merely a data analysis process for analyzing an advertising process.
While the examiner takes all evidence into account, the Helios case cited by applicant was not presidential and is thus given very little weight. That being said, the claims have nothing in common with Helios what so ever. The computer in the current claims has no element related to time sensitivity in any way, shape, or form. The current claims look at a customer journey, which is a process of what advertising steps were taken for the customer to achieve the desired outcome, such as a purchase. The data is analyzed and then used to update campaigns in the hopes to improve their performance. There is literally no mention of anything related to time sensitivity.
	Further, with regard to the cloud configuration the examiners finds such limitation does not provide practical application or an inventive concept. The generic recitation of cloud computing environment merely provides a particular technological environment and amount to little more than performance of the abstract idea on a computer. At the time of the invention, cloud computing in the recited manner such as having a centralized server connected to remote devices was well-understood, routine, and conventional. Applicant has not improved cloud computing or a technical field. As a result such rejections have been maintained.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER STROUD whose telephone number is (571)272-7930.  The examiner can normally be reached on Mon. - Fri. 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.S/Examiner, Art Unit 3688                                                                                                                                                                                                        
/ERIC R NETZLOFF/Primary Examiner, Art Unit 3688